NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SING CHO NG,                                    No. 18-35746

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00690-JCC

 v.
                                                MEMORANDUM*
BING KUNG BL ASSOCIATION, DBA
Bing Kung Bo Leung Inc (UBI 601-677-
293), DBA Bing Kung Bo Leung Society
(under UBI 601-858-308), its directors,
managers and officials in their official and
individual capacities; et al.,

                Defendants.

                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Sing Cho Ng appeals pro se from the district court’s judgment dismissing his

action concerning his eviction from a single room occupancy apartment in Seattle,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Washington. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B). Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed the claims against Judge Helson on the

basis of judicial immunity because Ng failed to allege facts sufficient to show that

Judge Helson acted “in the clear absence of all jurisdiction or perform[ed] an act

that [was] not judicial in nature.” Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th

Cir. 1988) (explaining judicial immunity doctrine).

      The district court properly dismissed the claims against Kirsten Grant on the

basis of quasi-judicial immunity because Ng failed to allege facts sufficient to

show that the tasks that Grant performed were not “an integral part of the judicial

process.” Mullis v. U.S. Bankr. Court for Dist. of Nev., 828 F.2d 1385, 1390 (9th

Cir. 1987) (explaining quasi-judicial immunity doctrine).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Ng’s motion to supplement the record on appeal and for judicial notice

(Docket Entry No. 17) is denied.

      Ng’s motions to file a supplemental brief (Docket Entry Nos. 22, 23) are

                                           2                                  18-35746
granted in part. The Clerk shall file Ng’s opening brief submitted at Docket Entry

No. 18-1, and strike all other opening briefs, and file pages 592-627 of Docket

Entry 15-2 as excerpts of record. The remainders of these motions are denied.

      AFFIRMED.




                                         3                                   18-35746